STATEMENT OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) Consolidated income (loss) before income tax andnoncontrolling interest ) ) Income (loss) from discontinued operations - ) Investment in affiliates 28 28 Interest expense continuing operations Amortization of debt issue costs Interest expense discontinued operations - 5 10 ) Earnings ) Interest expenses continuing operations Interest expenses discontinued operations - 5 10 ) Amortization of debt issue Capitalized interest - Fixed charges Ratio of earnings to fixed charges - - Dollar amount of deficiency in earnings to fixed charges (1) In this fiscal year the earnings were inadequate to cover fixed charges.
